& Mail - Fw: i f S
64/2021 Case 6:20-cv-01210-GAP-GJK Bucuifient 54-1" Filed 06/04/21 Page 1 of 1 PagelD 439

_ Sent: Tuesday, March 16, 2021, 11:48:49 AM EDT
Subject: Notice of Subpoena Roblox

Shaun, attached is Notice of Subpoena to Roblox, with copy and Exhibit.
_ Louis R. Gigliotti, Esq.

_ Admitted to:

_ The Supreme Court of the United States

_ The United States Court of Appeals for the Eleventh Circuit
- The United States Court of Appeals for the Federal Circuit
Northern, Southern, and Middle District of Florida

_ Franklin Pierce Law Center/Masters Degree In Intellectual Property Law (1995)

_ Louis R. Gigliotti, PA
- 1605 Dewey Street

_ Hollywood, FL 33020
Cell: (954) 471-4392

_ NOTICE: This e-mail is from Louis R. Gigliotti, P.A., and is intended solely for the use of the

_ individual(s) to whom it is addressed. If you believe you received this e-mail in error, please

_ notify the sender immediately, delete the e-mail from your computer and do not copy or
disclose it to anyone else. If you are not an existing client of this Firm do not construe anything

_ in this e-mail to make you a client unless it contains a specific statement to that effect and do
not disclose anything to this Firm in reply that you expect it to hold in confidence. If you
properly received this e-mail as a client, co-counsel or retained expert of this Firm, you should
maintain its contents in confidence in order to preserve the attorney-client or work product
privilege that may be available to protect confidentiality.

 

roblox subpoena_000.jpg
537kB

 

 

roblox subpoena_001 jpg
301.4kB

 

 

 

 

roblox subpoena_002.jpg
820.5kB

 

roblox subpoena exhibit a final.doc
54.5kB

starline notice of subpoena.doc
59kB

ifty) [fy

2/2
